Citation Nr: 0207198	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen an earlier unfavorable character of discharge 
determination for the appellant's period of service from 
August 1965 to February 1968.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel

INTRODUCTION

The appellant served on active duty from August 1965 to 
February 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 supplemental 
administrative decision of the Winston-Salem, North Carolina, 
Regional Office (RO), which determined that new and material 
evidence had not been submitted and denied the appellant's 
application to reopen an earlier unfavorable character of 
discharge determination for the period of service from August 
1965 to February 1968.  The appellant perfected an appeal of 
this determination.

In February 2002, a hearing was held before the undersigned, 
who is a Member of the Board rendering the final 
determination in this appeal and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 2001).  A transcript of the 
hearing is in the file.


FINDINGS OF FACT

1.  In a March 1995 decision, the RO found that the character 
of the appellant's discharge from his period of service from 
August 1965 to February 1968 was issued under other than 
honorable conditions and constitutes a bar to VA benefits; no 
appeal ensued.

2.  The evidence received since the March 1995 decision is 
new and it bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered to decide fairly the merits of the 
appellant's claim.

3.  The appellant's period of service from August 1965 to 
February 1968 was terminated by an undesirable discharge.

4.  The appellant's offenses leading to his February 1968 
discharge consisted of sleeping while on guard duty, one 
period of being absent without official leave totaling 4 
months and 10 days, and homosexual activity.

5.  There were no compelling circumstances to warrant the 
appellant's homosexual activity or his being absent without 
leave.

6.  The service department has certified that the reason for 
the discharge was undesirability (unfitness) due to sexual 
perversion, and that the appellant did not have 90 days of 
active honorable service.

7.  The appellant's discharge was the result of willful and 
persistent misconduct.

8.  The appellant was not insane at the time of the offenses.


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence 
sufficient to reopen an earlier unfavorable character of 
discharge determination for the appellant's period of service 
from August 1965 to February 1968.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
20.1103 (2001).

2.  The appellant's character of discharge from his period of 
service is a bar to VA benefits, exclusive of VA health care 
benefits under Chapter 17, Title 38, United States Code.  38 
U.S.C.A. §§ 101(2), (18), 5107, 5303 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.12, 3.306, 3.354, 3.360 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the appellant and his representative 
were provided with the appealed RO decision in October 2000, 
and were also provided with a statement of the case and 
supplemental statement of case during the pendency of this 
appeal.  These documents provided notification of the 
information and evidence needed to support a request to 
reopen the earlier unfavorable character of discharge 
determination, in addition to that which is necessary to 
substantiate the matter on the merits.  Moreover, the RO has 
made reasonable efforts to develop the record, in that the 
service medical records, the service personnel records, and a 
report of VA medical opinion were obtained and associated 
with the claims folder.  The RO has further developed the 
record by requesting and obtaining the appellant's medical 
records and reports of medical opinions from private and 
other agency health care professionals identified by the 
appellant.  Furthermore, there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.  Under the 
circumstances, VA has satisfied its duties to notify and 
assist the appellant in this case, and adjudication of this 
appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Application to Reopen

The appellant is seeking to reopen an earlier unfavorable 
character of discharge determination for his period of 
service from August 1965 to February 1968, which was 
previously considered by the RO in a March 1994 
administrative decision.  The appellant filed his application 
to reopen this matter in October 1998.  This application was 
initiated prior to July 29, 2001, the effective date of the 
amended version of § 3.156(a), which redefines "new and 
material evidence" needed to reopen a previously denied 
claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also 62 Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 
1997).  In this context, the Secretary of VA has specifically 
provided that the amendments to § 3.156 will be applicable to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As a result, the amended 
regulatory provisions governing new and material evidence are 
not applicable to the appellant's application to reopen, 
which is discussed below.

In a March 1995 administrative decision, the RO found that 
the character of the appellant's discharge from his period of 
service from August 1965 to February 1968 constituted a bar 
to VA benefits, except for VA health care benefit under 
Chapter 17, because the appellant had failed to file any 
evidence to refute the conclusions reached by the Marine 
Corps at the time of his separation from military service.

Because a timely appeal of this adverse determination was not 
submitted, the Board concludes that the RO's March 1995 
administrative decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a matter which has 
been disallowed, the matter may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 9 
Vet. App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, supra, was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's administrative decision 
dated in March 1995.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the March 
1995 denial.  This evidence includes private medical 
statements that, for the first time, provide the appellant 
with diagnoses of current psychiatric disorders, including 
post traumatic stress disorder (PTSD).  (See VA treatment 
records dated in July 1994, August 1994, October 1994, and 
April 1999; letters from Howard S. Grotsky, Ed.D., dated in 
December 2000 and February 2002; Dr. Grotsky's July 1998 
psychological evaluation; letters from Charles R. Vernon, 
M.D., dated in October 2000, January 2001, and February 
2002).  

The record also includes, for the first time, medical opinion 
evidence indicating that the appellant may have been insane 
at the time that he committed the acts that led to his 
undesirable discharge.  Specifically, in his February 2002 
letter, Dr. Grotsky reported that

[b]ased upon the Veterans 
Administration's definition of insanity 
(3.354 Determinations of Insanity), this 
is defined as one who has so departed 
become antisocial from the accepted 
standards of the community to which by 
birth and education he belongs as to lack 
the adaptability to make farther 
adjustment to the social customs of the 
community in which he resides.  It 
appears that this [appellant] clearly 
meets that definition of insanity 
evidenced by his sexual conduct.  The 
[appellant's] sexual orientation is 
heterosexual, although he had engaged in 
passive homosexuality for money during 
his adolescence.  As noted by Charles R. 
Vernon, MD, 'His homosexual acting out 
was caused by PTSD and feelings of 
rejection and abandonment.'  Undoubtedly, 
Posttraumatic Stress played a major role 
in the [appellant's] behavior at the time 
of the incidence which occurred while the 
[appellant] was still in service.

This behavior was clearly a departure 
from accepted community standards and the 
[appellant] was unable to adapt and 
adjust to the normal mores of his 
community.  Again, by definition, it 
would clearly appear the [appellant] 
meets the determination of insanity.  
(Emphasis added).  

In addition, Dr. Vernon reported in his February 2002 letter 
that 

[p]rior to his going to Vietnam he was 
correctly diagnosed as antisocial 
personality.  At that time separation 
from the Marine Corps was recommended by 
the psychiatrist.  The psychiatrist's 
recommendation was made in accordance 
with the VA definition of 'insanity' 
which includes character defects.  
Personal and social rejection have been 
proximal causes of his antisocial 
behavior; and his past homosexual 
behavior has been a cause arising out of 
personal and family rejection and need 
for acceptance and affection.

The Board consequently determines that the additional medical 
evidence is both new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  The above opinions regarding insanity 
were not previously of record, and as such, this new evidence 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  This new evidence is 
so significant that it must be considered in order to decide 
fairly the merits of whether the appellant's character of 
discharge constitutes a bar to VA benefits.  Id.  Having 
determined that new and material evidence has been added to 
the record, the appellant's earlier unfavorable character of 
discharge determination ,for his period of service from 
August 1965 to February 1968, is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


III.  Adjudication on the Merits

Background

In addition to the evidence cited to above, a review of the 
record on appeal shows that the appellant's service personnel 
records note that he enlisted in the United States Marine 
Corps on August 27, 1965, and received an other than 
honorable discharge, (unfitness) due to sexual perversion, on 
February 16, 1968. 

Service records also show the appellant, in July 1966, 
received a Special Court Martial, charged with violation of 
Uniform Code of Military Justice (UCMJ), Article 113, 
misbehavior of a sentinel or look-out (i.e., sleeping on 
post).  He was found guilty and fined $25.00 pay, per month, 
for one month and fourteen days.  In February 1968, he 
received a Special Court Martial, charged with violation of 
UCMJ, Article 86, being absent without official leave (AWOL) 
from June 26, 1967, to November 6, 1967, (4 months, 10 days).  
He was found guilty and sentenced to be confined at hard 
labor for two months, forfeited $95.00 pay, per month, for 
two months, and was reduced to the grade of Private E-l.  
Thereafter, the service records show that the appellant was 
discharged because of a pattern of misconduct and by reason 
of unfitness in accordance with MARCORPERSMAN paragraph 
13266.2a(2) (homosexual acts).  The appellant was given an 
Undesirable Discharge by reason of sexual perversion.

Records pertaining to the appellant's February 1968 Special 
Court Martial included a May 1967 interview of the 
appellant's commanding officer.  In that interview, it was 
noted by the commanding officer that he had been apprised by 
a Dr. Howard, the 2nd Marines Regimental Medical Officer, 
that the appellant, while being examined, had admitted to 
homosexual activity with members of the 2nd Marine Division.  
Thereafter, the appellant's commanding officer reported that, 
when he talked with the appellant about these accusations, 
the appellant admitted to homosexual activity with members of 
the 2nd Marine Division.

The information of the record contains a May 1967 sworn and 
witnessed handwritten statement from the appellant.  In that 
sworn statement, over the appellant's signature, he attested 
that the facts reported were true; that he was told that the 
person he was giving the statement to was a Special Agent 
investigating the offense of homosexuality; that he was 
advised that he had the right to remain silent, had the right 
to consult a lawyer and could have a lawyer present; that he 
was advised that any statement that he gave would be used as 
evidence against him; and that the statement was not being 
given under duress.  As to his history, the appellant 
thereafter reported that he had his first homosexual 
experience at age 13.  At approximately age 18, he became 
engaged in homosexual prostitution.  He thereafter reported 
that, in the last three years, he had engaged in at least 500 
homosexual acts with both civilians and military personnel.  
In the above acts, he reported that he had always been the 
passive partner.  He thereafter reported that he engaged in 
homosexual activity since coming to Camp Lejeune with both 
members of the 1st Battalion and others.

In a November 17, 1967, statement from the FBI, it was noted 
that the appellant had been apprehended on November 7, 1967, 
in Cleveland, Ohio.  It was also noted that the appellant, at 
that time, voluntarily admitted to the arresting officers of 
having homosexual tendencies.

A December 1967 statement entitled Notice of Intent to 
Recommend Discharge for Reasons of Unfitness/Misconduct, 
documents that the appellant was notified of his legal rights 
and this statement contains the appellant's signature.  
Similarly, a January 1968 document entitled Memorandum of 
Review, noted that the appellant had waived all his rights in 
regard to this proceeding.

The service medical records include an August 1965 enlistment 
examination, a January 1966 examination, and a February 1968 
separation examination, that were negative for complaints or 
a diagnosis of a psychiatric disorder.  

The service medical records also contain a December 1965 
psychiatric evaluation in connection with the appellant's 
problem with enuresis.  At that time, the mental status 
examination was normal revealing a neat and ingratiating 
young man who was quite relaxed at the interview.  
(Specifically, speech was coherent and goal directed.  His 
affect was appropriate.  It was noted that there was no 
history psychosis or psychoneurosis.  However, it was noted 
that his judgment was poor).  It was also noted that the 
appellant had been enuresis intermittently all his life, 
especially in stressful situations.

Thereafter, as to the appellant's pre-service history, it was 
noted that the appellant was probably a reliable historian.  
The appellant reported a history of juvenile delinquency 
since age 13 that seemed to have begun after his parents 
divorced.  Next, it was noted that the appellant ran away 
from home at the age of 14, and from the ages of 15 to 18, he 
was placed in a Boys Industrial School for car theft.  On 
several occasions, he was released from these schools to his 
parents or grandparents, but always ran away.  He completed 
the ninth grade.  After being placed in a private school, he 
was expelled for wrecking another car.  He was then placed in 
another correctional institution from which he "graduated" 
at the age of 18 when he completed 9th grade.  He thereafter 
obtained a job in graphic arts.

After noting that the appellant failed to report enuresis or 
other illnesses at his enlistment examination, and noting 
that enuresis became more severe when it became evident that 
the appellant would be a rifleman instead of going into his 
chosen occupational specialty, the examiner opined that the 
appellant had an anti-social personality disorder manifested 
by lack of sense of responsibility, poor judgment, and 
attempts to rationalize his behavior as being warranted and 
justified.  Thereafter, it was opined that the appellant had 
a rather hedonistic attitude toward life as well as a history 
of concealing important medical information.  It was 
recommended that that the appellant be separated from 
military service because it was likely that in the future he 
would become an administrative nuisance.

Additional treatment records, dated in January 1966, show the 
appellant's complaints, diagnoses, or treatment for enuresis.  
Treatment records dated in October 1966 show the appellant 
demanding psychiatric treatment, apparently for enuresis.

In a psychiatric evaluation report, dated in April 1967, it 
was noted that the appellant was being referred for 
psychiatric evaluation because he had admitted to engaging in 
homosexual activities for the past two to three years, and 
was currently involved with five other Marines.  On 
examination, there was no evidence of psychosis or neurosis.  
It was noted that the appellant came to the examination and 
admitted that "he was 'involved in homosexual acts' but he 
said that he did them mostly for monetary gain.  He gets 
however equal sexual satisfaction from both men and women.  
He is usually the passive partner in the homosexual 
relationships.  He had a steady boy-friend at one time for 
over a year."  The diagnosis was of homosexuality, Class 
III.  The recommendation was that the appellant be 
administratively separated under the provisions set forth in 
MARCORPERSMAN, paragraph 13265.

In August 2000, the appellant filed a written statement with 
the RO.  In that statement, the appellant reported that, 
while still in Vietnam, he began experiencing nightmares, 
anxiety, survivor's guilt, frustration, and anger.  
Thereafter, he opined that these symptoms would later be 
diagnosed as PTSD.  Next, appellant reported that, following 
his return from Vietnam on a 30-day leave, the above symptoms 
caused him to spend $10,000 on drugs and alcohol as well as 
wreck two cars.  

Upon returning from leave, he reported to an infantry unit at 
Camp Lejeune, N.C.  Shortly thereafter, he talked with a 
psychiatrist for approximately two weeks about his homosexual 
tendencies and enuresis.  As to the homosexuality, the 
appellant talked about it because he "felt that this 
lifestyle could not be considered normal and was perhaps a 
symptom of some underlying etiology."  Thereafter, he 
reported that he was confronted by officers from Naval 
Investigative Service (NIS) who informed him that he was 
being investigated for homosexuality based on a memorandum to 
the Commanding General from his counseling psychiatrist.  
After being taken into an office for a day long 
interrogation, NIS insisted that he provide them with a 
written statement as to his activities and associates.  When 
he refused to reveal his associates, NIS adopted a more 
intimidating attitude and threatened him with prison and a 
dishonorable discharge.

Upon being returned to his barracks, he reported that he was 
subject to intense harassment from peers, officers, and NCOs.  
Approximately a month and a-half later, the appellant asked 
his commanding officer for an extended liberty to get 
married, which had been granted.  At that time, he was 
notified that his counseling psychiatrist had violated his 
confidentiality and wrote the memorandum that led to his 
investigation.  The appellant reported that he had made up 
his mind, at that time, that he would take the leave "with 
no intention of returning."  Thereafter, he traveled to 
Cleveland, OH, established residence with a female 
acquaintance, got a job, and bought a car.  

Approximately four months later, the Federal Bureau of 
Investigation (FBI) located him, he was charged with AWOL and 
desertion, and taken into custody.  Upon being returned to 
Camp Lejeune, he was restricted to the barracks and advised 
that he would stand court-martial for being AWOL.  He was 
assigned legal counsel from Judge Advocate General (JAG).  He 
recounted that at the court-martial, his counsel argued that 
the AWOL charges should be dropped due to extenuating 
circumstances (intense harassment and duress) and because 
administrative discharge proceedings were already underway 
when he went on extended liberty.  He related that his 
commanding officer and first sergeant testified on his 
behalf.  Nonetheless, he was found guilty and sentenced to 
six months loss of pay, six months confinement at hard labor, 
and reduced in rank to Private.  

While in the brig, he recalled being placed in solitary 
confinement and at that time considered suicide.  He reported 
that his commanding officer and first sergeant went to the 
Commanding General and argued that, because administrative 
discharge proceedings were underway prior to his court-
martial, he should not be in the brig in solitary 
confinement.  Three weeks later he was released from the brig 
and thereafter separated from military service.  He thought 
that the AWOL charges had been vacated.

In December 2000, the appellant appeared at personal hearing 
at the RO.  At that time, he testified to the effect that his 
application for an upgraded discharge was denied by the Navy 
in 1985, because the record had shown that he "willingly 
knew exactly what [he] was doing."  He did not appeal that 
denial.  The appellant argued that he thought that the 
character of his discharge should be re-characterized because 
the statements he gave regarding homosexual activity were 
only given due to harassment by the investigators, NCOs, and 
his commanding officer; and because he was lied to by a Navy 
doctor whom he believed would hold in confidence his 
statements regarding his homosexual tendencies.  He also 
reported that he was suffering from PTSD at that time, and 
that the PTSD caused him to commit the acts for which he was 
ultimately discharged.

As to his pre-service actions and the statement he gave to 
Navy investigators, the appellant reported that, while he 
engaged in homosexual acts prior to military service, they 
did not continue throughout his military service - they had 
stopped.  The appellant further reported that, prior to going 
to the Republic of Vietnam, in-service physicians had already 
diagnosed him with a psychiatric disorder, a character 
disorder and anti-social, and recommend that he be 
discharged.

The appellant also testified to the effect that his 
experiences in Vietnam aggravated a preexisting psychiatric 
disorder that led to the acts that caused his discharge, and 
that this psychiatric disorder was caused by his pre-service 
institutionalization from the ages of 13 to 18.

Private and VA medical records that show the appellant's 
complaints and/ or treatment for psychiatric disorders 
variously diagnosed as PTSD, depression, major depression, 
and/ or poly-substance abuse.  (See VA treatment records 
dated in July 1994, August 1994, October 1994, and April 
1999; letters from Howard S. Grotsky, Ed.D., dated in 
December 2000 and February 2002; Dr. Grotsky's July 1998 
psychological evaluation; and letters from Charles R. Vernon, 
M.D., dated in October 2000, January 2001, and February 
2002).

As to the appellant's claim of insanity at the time of his 
separation from military service, in addition to the 
information outlined above (see February 2002 letters from 
Drs. Grotsky and Vernon), Dr. Vernon reported, in his January 
2001 letter, that he had treated the appellant for PTSD since 
March 2000.  Thereafter, Dr. Vernon reported as follows:

Homosexual behavior is the aberrant 
behavior in question here.  In fact, he 
did not participate in homosexual acting 
out in the Marine Corps until his return 
from Vietnam.

It is my opinion that his homosexual 
acting out was caused by PTSD and 
feelings of rejection and abandonment by 
fellow soldiers, the Marine Corps, and 
the publicly expressed antiwar sentiment 
of the times; His PTSD was heavily 
weighted with the symptom of survival 
guilt.  He requested reassignment to 
Vietnam; the request was refused.  Social 
phobia has become a prominent symptom, 
emerging out of his attempt to avoid the 
social interactions that have been 
experienced as exacerbating his PTSD.  
(Emphasis added).

Similarly, Dr. Grotsky', in his December 2000 letter, noted 
that

[f]ollowing this [appellant's] completion 
of service in Vietnam in February, l967, 
he returned to the United States Marine 
Corp. with Post Traumatic Stress 
Disorder.  There is no doubt that this 
was a major factor in the [appellant's] 
behavioral symptoms which occurred while 
he was still a member of the US Marines.  
Feeling basically alone in the world and 
suffering from a sense of rejection and 
abandonment by his country, this 22-year-
old youngster sought closeness, warmth, 
and affection from whatever source 
possible.  This included homosexual 
activity while still a member of the 
USMC.  He was also experiencing 
flashbacks and nightmares related to his 
experiences in the war, had difficulty 
maintaining any intimate relationship, 
and his inner turmoil was resulting in 
intense feelings of anger.  Following his 
discharge from the service in February 
1968, this [appellant] continues to 
experience many of the symptoms which 
were present 32 years ago.  He has been 
twice married and divorced and currently 
choses to live by himself at a distance 
from civilization and society.  (Emphasis 
added).

In Dr. Grotsky's earlier July 1998 psychological evaluation, 
it was noted that the evaluation was being prepared in 
connection with the appellant's claims for Social Security 
Administration (SSA) disability.  After both interviews with 
the appellant and psychiatric testing, it was opined that the 
appellant suffered for major depression due to childhood 
abandonment and rejection.  It was also noted that, while the 
appellant had "traits" involving PTSD, these traits "are 
probably more the result of failed interpersonal and family 
relationships rather than his experiences in Vietnam."  The 
appellant was also diagnosed with a character disorder.

As to the appellant's pre- and post-service history, Dr. 
Grotsky noted as follows:

Patient is a 52 year old white male born 
and raised in Cleveland, Ohio . . .  At 
approximately 7 years of age, he was 
placed in an orphanage for the following 
21/2 years.  He also bounced around between 
various relatives, including his paternal 
grandmother, a great aunt, and his 
maternal grandmother.  Eventually, the 
patient got into legal trouble (stole a 
car) and was sent to an adolescent youth 
camp where he resided from ages 15 
through 18.  He worked various jobs and 
eventually became a male prostitute prior 
to entering the service in 1965.  In 
addition, the patient continued to be 
enuretic, a condition he had since early 
childhood.  He served in Vietnam for 13 
months and described this as 'I was at 
home there.'  However, in 1968, he was 
terminated from the service with an 
undesirable discharge.  This appeared to 
be because of his homosexual 
relationships and unwillingness to work 
with authority figures in the service.  
Following this discharge, the patient 
continued hustling as a male prostitute 
in the Washington, D. C. area and 
eventually returned to Ohio.  He married 
his first wife, . . . in 1969, a marriage 
which lasted approximately 15 years.  The 
patient has three (3) adult children from 
that relationship (two boys and one 
girl).  He married for the second time in 
1985, but that only lasted a few months . 
. . .  He has received a significant 
number of evaluations from various 
agencies with diagnoses ranging from 
alcoholism to Anti-Social Personality 
Disorder to Post-Traumatic Stress 
Disorder.  (Emphasis added)

In June 2001, the RO obtained a medical opinion regarding the 
appellant's claim of insanity.  After reviewing the 
appellant's medical records, it was the physician opinion 
that, according to the VA's definition of insanity found at 
38 C.F.R. § 3.354, the appellant was not insane when he 
committed his homosexual acts which led to his discharge.  
The physician explained that the appellant has a history of 
characterological personality disorder, and that homosexual 
behavior is not a behavior that is in itself indicative of 
one psychotic.  Also, he commented that he could find no 
evidence in the medical record that the appellant ever was 
mentally compromised to meet any definition of insane. 

In February 2002, the appellant appeared at personal hearing 
before the undersigned Board Member.  At that time, he 
testified that he was in the Republic of Vietnam from January 
1966 to February 1967.  Following his return from the 
Republic of Vietnam, he sought counseling from a service 
doctor who he thought was a psychiatrist and whom he thought 
he could talk to in confidence.  However, after telling this 
doctor that he thought he had homosexual tendencies, the 
doctor notified his commanding officer who thereafter 
recommended that he be discharged.  As to his reasons for 
going AWOL, he testified that, after the information 
regarding his homosexuality became known by his fellow 
Marines, he was subject to a great deal of harassment 
including being called names, being physically threatened, 
having his bedding thrown out a window, being given extra 
duty, and being confined.  As to his may 1967 statement, he 
reported that Navy investigators coerced him into signing the 
statement by saying if he didn't, not only would he be thrown 
out of the Marines, but he would go to prison.  Thereafter, 
the appellant testified that, besides the Article 113 he 
obtained for sleeping on guard duty, the rest of his service 
was free of administrative of disciplinary actions.  In fact, 
his conduct and proficiency marks during service were above 
average, at between 3.9 and 4.5 out of a possible 5.  As to 
his post-AWOL court-martial, it was noted that he was court-
martialed only because of the AWOL, not homosexuality.  
Nonetheless , following his sentence, he was placed in 
solitary confinement because he was classified as a 
homosexual.  However, after a month of solitary confinement, 
at the request of his commanding officer, they commuted his 
sentence.  The above action was taken, in part, because he an 
administrative discharge proceeding was already underway at 
the time of his court martial.  Thereafter, he was given back 
his rank (PFC), given his back pay, and placed on temporary 
assigned duty to a unit until he could be separated. 

Next, the appellant testified that he did not have homosexual 
tendencies before he joined the service or while overseas in 
the Republic of Vietnam.  As to the May 1967 sworn statement 
in which he reported pre-service homosexual activities, the 
appellant testified that he had never been caught in the act 
of doing anything wrong, there was no evidence of his ever 
having these pre-service homosexual relationships, and the 
statement was the result of coercion.

Lastly, the appellant talked about his post-service treatment 
for PTSD.  In this regard, he noted that he had seen Drs. 
Grotsky and Vernon for PTSD since either 1998 or 1999.

Legal Criteria

Under applicable law and regulation, the term "veteran" means 
a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.1(d) (2001).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18) (West 1991); 
38 C.F.R. § 3.12(a) (2001).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation.  38 U.S.C.A. 
§ 5303(b) (West 1991).

A discharge or release because of homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(5) (2001).  
Examples of homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty include homosexual prostitution.  Id.

With the exception for insanity, benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2001).  "This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious."  Id.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2001).

With respect to insanity VA regulations provide:

An insane person is one who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal 
method of behavior; or who interferes 
with the peace of society; or who has so 
departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belongs 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resides.  38 
C.F.R. § 3.354(a) (2001).

This definition must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  In 
that opinion, the General Counsel of VA in May 1997 discussed 
the intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R. § 3.354(a).  It was 
indicated that behavior involving a minor episode or episodes 
of disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior which disrupted the legal order of 
society.  It was also stated that the term "become 
antisocial" in the regulation referred to the development of 
behavior which was hostile or harmful to others in a manner 
which deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  Id.

As to the definition of insanity and the determination of 
when an individual's behavior deviate's from his normal 
method of behavior, VAOPGCPREC 20-97 specifically provided as 
follows:

7.  The regulatory history of section 
3.354(a) indicates that the Department of 
Veterans Affairs' (VA) predecessors have, 
consistent with the commonly accepted 
meaning of the term, considered insanity 
to involve a severe form of mental 
disability.  The term 'insanity' was 
apparently first defined for purposes of 
determining entitlement to veterans' 
benefits in General Order No. 348 (April 
20, 1926), issued by the United States 
Veterans' Bureau, which stated that, to 
support a finding of insanity, the rating 
body must base its conclusions upon a 
diagnosis of psychosis, which was 
characterized as "a persistent morbid 
condition of the mind characterized by a 
derangement of one or more of the mental 
faculties to the extent that the 
individual is unable to understand the 
nature, full import and consequences of 
his acts, and is thereby rendered 
incapable of managing himself or his 
affairs."  General Order No. 348 was 
canceled by General Order No. 348-A (July 
21, 1926), which stated that "a person 
will be deemed to be insane when he is 
mentally incapable of attending to his 
affairs."  General Order No. 348-A was 
canceled by General Order No. 348-C.  
General Order No. 348-C (Oct. 26, 1927) 
contained a definition of an "insane 
person or lunatic" very similar to the 
definition of insanity in current 38 
C.F.R. § 3.354(a).  However, General 
Order No. 348-C qualified the criterion 
relating to prolonged deviation from 
normal behavior with the proviso that the 
person must, as a result of such 
deviation, be 'incapable of managing his 
own affairs or transacting ordinary 
business,' a concept akin to the level of 
incompetency generally supporting 
appointment of a guardian.  See Black's 
Law Dictionary 795 (6th ed. 1990).  The 
definition of an 'insane person' in 
General Order No. 348-C also included a 
person "who is dangerous to himself, to 
others, or to property," a concept 
similar to that employed in civil 
commitment proceedings in many 
jurisdictions.  See Black's Law 
Dictionary at 795.

8.  Applying the current regulation in 
Struck v. Brown, 9 Vet. App. 145, 152 
(1996), the CVA stated that a doctor's 
statements that ''a main exacerbation of 
[the appellant's] illness occurred during 
his military service,'' during which time 
he developed the signs and symptoms of 
schizophrenia, and that the appellant's 
current ''chronic and disabling 
schizophrenia was triggered by the 
stress-related military service,'' 
indicated that the appellant "may have 
been insane" when he absented himself 
without leave.  The CVA's discussion of 
the evidence in Struck is consistent with 
the above-referenced authorities, which 
indicate that a minor episode or episodes 
of disorderly conduct or mere 
eccentricity would not constitute insane 
behavior for purposes of 38 C.F.R. 
§ 3.354(a). 

9.  The opinion request also asks how 
significantly an individual's behavior 
must deviate from his or her 'normal 
method of behavior' in order to meet the 
regulatory definition of insanity.  The 
determination as to whether a particular 
behavior constitutes insanity for 
purposes of section 3.354(a) is a 
question of fact to be resolved by the 
fact finder based on consideration of the 
circumstances of the particular case.  
See Stringham v. Brown, 8 Vet. App. 445, 
448 (1995); Zang, 8 Vet. App. at 254.  We 
believe that case-by-case adjudication is 
particularly appropriate for assessing 
the extent by which an individual's 
behavior must deviate from his or her 
normal behavior because the behavior 
which may constitute insanity in 
section 3.354(a) may be so 'varying in 
nature as to be impossible of capture 
within the boundaries of a general rule.'  
Sewell Coal Co. v. Federal Mine Safety & 
Health Review Comm'n, 686 F.2d 1066, 1070 
(4th Cir. 1982); accord Avoyelles 
Sportsmen's League, Inc. v. Marsh, 715 
F.2d 897, 909 (5th Cir. 1983); see also 
Hunter v. Director, Office of Workers' 
Compensation Programs, 803 F.2d 800, 803 
(4th Cir. 1986) (where regulations did 
not define the term 'chronic disease of 
the lung,' it was not unreasonable to 
require claimants to establish the 
chronic nature of their lung cancer on a 
case-by-case basis).  However, the issue 
of the extent to which an individual's 
behavior deviates from his or her normal 
method of behavior should be evaluated in 
light of the principles discussed above 
governing the gross nature of conduct 
which is generally considered to fall 
within the scope of the term 'insanity.'

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statute requires that the insanity 
exist only at the time of the commission of an offense 
leading to a person's discharge and not that insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9  Vet. App. 145, 154 (1996).


Analysis

The appellant contends that he should be afforded benefits 
administered by the VA.  He argues that he was insane, 
because of post-traumatic stress disorder (PTSD) brought 
about by his service in the Republic of Vietnam, at the time 
he performed and confessed to participating in homosexual 
acts and that this same insanity led him to go absent without 
leave (AWOL).  The appellant also argued that, because of the 
harassment he was subject to by fellow Marines, after it 
became known that he had performed homosexual acts, gave him 
no other option but to go AWOL.

A review of the record on appeal reveals, as indicated above, 
that the appellant's discharge from service was under 
conditions other than honorable, as he received an 
undesirable discharge (unfitness) due to sexual perversion.  
A review of the appellant's offenses reveals an ever-
increasing level of wrongdoing on the part of the appellant.  
His first offense was for sleeping while on guard duty.  At a 
special court martial he was charged with violation of UCMJ, 
Article 113, misbehavior of a sentinel or look-out, found 
guilty, and fined $25.00 pay per month for one month and 
fourteen days.  

As to undesirability (unfitness) due to sexual perversion, at 
an April 1967 psychiatric evaluation, it was noted that the 
appellant was being referred for psychiatric evaluation 
because he admitted to being engaging in homosexual 
activities for the past two to three years and was currently 
involved with five other Marines.  Thereafter, it was noted 
that the appellant admitted that he was "involved in 
homosexual acts but he said that he did them mostly for 
monetary gain.  He gets however equal sexual satisfaction 
from both men and women.  He is usually the passive partner 
in the homosexual relationships.  He had a steady boy-friend 
at one time for over a year."  In May 1967, the appellant's 
commanding officer, in a sworn statement to a Special Agent, 
reported that the appellant admitted to homosexual activity 
with members of the 2nd Marine Division.  Thereafter, later 
in May 1967, the appellant, in a signed, sworn, and witnesses 
statement, after reporting that he had been advised of his 
rights and was not under duress, confessed to, in the last 
three years, of having engaged in at least 500 homosexual 
acts with both civilians and military personnel.  He 
thereafter reported that he engaged in homosexual activity 
since coming to Camp Lejeune with both members of the 1st 
Battalion and others.  Subsequently, a November 17, 1967, 
statement from the FBI noted that the appellant voluntarily 
admitted to the arrested officers of having homosexual 
tendencies.

The appellant alleged that the above statements regarding his 
pre-service and in-service homosexual activities where 
obtained under duress and therefore cannot be used against 
them.  However, copies of the appellant's service record show 
he was provided a copy of his legal rights at the time he 
made the above statements.  In addition, the appellant in his 
August 2000 written statement to the RO conceded that he had 
been provided legal representation at that time.  
Furthermore, in post-service statements and medical evidence 
filed by the appellant, the above facts regarding the 
appellant's pre-service and in-service homosexual activity 
were admitted by the appellant or his physicians.  
Specifically, the appellant: admitted that he talked with an 
in-service physician about his homosexual tendencies (see 
August 2000 written statement from the appellant and December 
2000 and February 2002 personal hearings); that he had 
engaged in homosexual activities and/or homosexual 
prostitution prior to military service (see December 2000 
personal hearing; Dr. Grotsky's July 1998 psychological 
evaluation and February 2002 letter); that he engaged in 
homosexual activity in-service (see Dr. Vernon's January 2001 
and February 2002 letters; December 2000 and February 2002 
personal hearings; and Dr. Grotsky's December 2000 letter); 
and, following discharge, continued hustling as a male 
prostitute (see Dr. Grotsky's July 1998 psychological 
evaluation). 

As to the appellant's 4 months and 10 days of AWOL, the 
appellant reported it was the only way he could escape the 
harassment he was being subject to by fellow Marines once it 
became widely known that he had been engaging in homosexual 
activities.  Nonetheless, the appellant in his August 2000 
written statement to the RO admitted that, when he left on 
leave, he had no intentions of ever returning and with this 
in mind he traveled to Cleveland, OH, established residence 
with a female acquaintance, got a job, and bought a car.

Based on the above facts, in February 1968, he received a 
special court-martial, charged with violation of UCMJ, 
Article 86; being AWOL from June 26, 1967, to November 6, 
1967, (4 months, 10 days).  He was found guilty and sentenced 
to be confined at hard labor for two months, forfeit $95.00 
pay per month for two months, and reduced to the grade of 
Private E-l.  Thereafter, service records show the appellant 
was discharged because of a pattern of misconduct and by 
reason of unfitness in accordance with Marcorpersman 
paragraph 13266.2a(2) (homosexual acts).  The appellant was 
given an Undesirable Discharge by reason of sexual 
perversion.

When the totality of the appellant's offenses are considered, 
the Board concludes that they rise to the level of willful 
and persistent misconduct.  The admitted pattern of in-
service homosexual conduct, claimed by the appellant to be 
done primarily for monetary gain (a pattern of conduct which 
his own doctors say he continued both before and after 
military service), along with a more than four month-long 
period of AWOL with the admission by the appellant that he 
had no intent to return (as evidence by his finding a 
permanent home and getting a job), are serious without even 
taking into account the earlier special court-martial for 
sleeping while on guard duty.  The appellant's offenses were 
not minor, particularly given his intent.  See Stringham v. 
Brown, 8  Vet. App. 445, 448 (1995).

In reaching this conclusion, the Board has also considered 
the appellant's written statements to the RO and personal 
hearing testimony.  However, none of the foregoing includes 
any information that would alter the Board's finding.  In 
fact, as noted above, his post-service statements and 
testimony further supported the credibility findings of the 
in-service statements regarding homosexual activity before 
and during military service which the appellant claimed were 
the product of duress.  They also clarify his intent when 
going AWOL.  The Board acknowledges that the appellant 
testified that he felt betrayed by his in-service physician 
and going AWOL was the only way he had do deal with the 
harassment he was faced from fellow Marines.  However, the 
Board does not find these reasons persuasive.  Moreover, 
there is no indication in the service medical records that 
the appellant was not able to understand the consequences of 
his actions.

In finding that the appellant's offenses in service amounted 
to willful and persistent misconduct, only a showing of 
insanity as required under 38 U.S.C.A. § 5303(b) and 38 
C.F.R. § 3.354(a) will overcome the character of discharge 
and consequent bar to benefits.  38 C.F.R. § 3.12(b).

As to the issue on insanity, the Board notes that it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly onerous where, as here, medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Initially, the Board notes that Drs. Grotsky and Vernon have 
written very favorable letters in support of the appellant's 
claim.  They believe that the appellant suffered from PTSD 
while on active duty.  They are also of the opinion that the 
appellant's in-service homosexual activity started after his 
return from the Republic of Vietnam and were caused by his 
PTSD.  Dr. Grotsky further stated that he felt that the 
appellant was insane at the time he carried out the in-
service acts the led to his undesirable discharge.  However, 
neither doctor points to any strong evidence of the 
appellant's insanity.  

The Board acknowledges that Dr. Vernon, in February 2002, 
appears to cite to the December 1965 psychiatric evaluation 
in which the appellant was diagnosed with a personality 
disorder and it was recommended that he be separated from 
military service.  Nonetheless, the remainder of these 
doctors' conclusions, including the opinion that the 
appellant did not start his in-service homosexual activities 
until after his return from the Republic of Vietnam, appears 
to be based entirely on the inaccurate factual history 
provided by the appellant.  This is clearly evidenced by the 
in-service records that show the appellant reported an 
unbroken period of homosexual activity that started before 
military service and continued before and after his service 
in the Republic of Vietnam.  Specifically, a review of the 
service records show recordings of the appellant's statements 
that his homosexual activity continued unabated since at 
least 1964 - one year before his entry onto active duty.  
(See a psychiatric evaluation dated April 1967 (the appellant 
was being referred for psychiatric evaluation because he 
admitted to being engaging in homosexual activities for the 
past two to three years (i.e., since before military service 
which started in August 1965)); and a May 1967 sworn 
statement, which was witnessed and signed by the appellant, 
(attesting to the appellant having engaged in at least 500 
homosexual acts in the last three years (i.e., since before 
military service which started in August 1965)).

Next, as to the appellant's mental capacity while in military 
service, the Board notes that, while Dr. Grotsky opined that 
the appellant was insane, this opinion is not supported by 
the medical evidence of record at the time of the appellant's 
military service in the late 1960's.  Specifically, neither 
of the in-service psychiatric evaluations, dated in December 
1965 and April 1967, nor any of the service examinations, 
dated in January 1966 and February 1968 (separation 
examination), found that the appellant suffered from a 
psychosis - in December 1965 he was diagnosed with a 
personality disorder.  As indicated above, VA laws and 
regulations prohibit a personality disorder from acting as 
the basis for an insanity claim.

The Board will next look at the appellant's and his private 
doctors' claim that the appellant's in-service homosexual 
activity deviates from his normal method of behavior so as to 
qualify as insane under 38 C.F.R. § 3.354.  However, the 
Board notes that the appellant, via the statements from his 
private doctors, conceded that he carried out homosexual 
prostitution both before and after his separation from 
military service.  Accordingly, his in-service homosexual 
conduct cannot be found to be a deviation from normal 
behavior.  In fact, it appears to the Board to have been a 
continuation of the appellant's normal behavior.

Lastly, when the appellant's record was reviewed by a VA 
physician for the express purpose of obtaining a medical 
opinion as to whether the appellant was insane while he was 
in military service, it was opined that that he was not 
insane as defined by 38 C.F.R. § 3.354 and that the examiner 
could "find no evidence in the medical record that the 
[appellant] ever was mentally compromised to meet any 
definition of 'insane."  (Emphasis added).

Although private health care professionals have accepted the 
appellant's account of his experiences concerning his 
homosexual activity as correct, VA is not required to the do 
the same, charged as it is with the duty to assess the 
credibility and weight to be given the evidence.  Therefore, 
given that the private medical opinions prepared by Drs. 
Grotsky and Vernon were prepared entirely in reliance on the 
appellant's statements about his experiences, which are not 
independently supported and are refuted by the record, the 
Board does not afford them any weight.  This conclusion is 
further supported by the fact that Dr. Grotsky, when 
preparing his psychiatric evaluation for the SSA reached a 
different and conflicting conclusion then in the letters 
prepared for VA.  (Specifically, in the 1998 SSA psychiatric 
evaluation, Dr. Grotsky concluded that the appellant suffered 
from major depressive disorder with only traits of PTSD 
unrelated by his Vietnam experiences; but in other letters 
prepared for purposes of assisting the appellant in obtaining 
VA compensation benefits, he concluded that the appellant had 
PTSD due to his Vietnam experiences.)  Accordingly, while 
current medical evidence shows that the appellant currently 
has psychiatric disorders, the record does not reflect that 
he met the definition of insanity under 38 C.F.R. § 3.354(a).

In summary, there is no evidence in service that the 
appellant suffered from insanity due to a disease or that he 
did not know or understand the nature or consequences of his 
acts or that what he was doing was wrong.  Zang v. Brown, 
8 Vet. App. 246, 254 (1995); VAOPGCPREC 20-97.  The post-
service VA treatment records and the letters from Drs. Vernon 
and Grotsky also do not support a conclusion that the 
appellant was insane in service.  While Drs. Vernon and 
Grotsky filed letters to support the conclusion of insanity 
in service, the Board finds that, for the reasons stated, the 
other evidence of record is more credible and persuasive.  
The Board consequently finds that there is a preponderance of 
the evidence against the claim--the appellant was not insane 
at the times he committed his offenses in service.  
Therefore, his discharge, undesirability (unfitness) due to 
sexual perversion, is a bar to VA disability compensation 
benefits.

The Board has considered the doctrine of giving the benefit 
of the doubt to the 
appellant under Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001), but does not find the evidence is of such 
approximate balance as to warrant its application.  Rather, 
the Board finds that the preponderance of the evidence is 
against the claim.



ORDER



The character of the appellant's discharge from his period of 
service constitutes a bar to VA benefits, and benefit sought 
on appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

